Dunn and Cooke, JJ., dissenting: The respondent has deliberately, repeatedly and systematically collected and retained his clients’ money, ignoring requests for information, making false reports, and when evasions, equivocations and falsehoods have been exhausted he has paid the money. His acts were not careless but deliberate, and indicated a corrupt and dishonest purpose to keep his clients’ money for his own use. They are inconsistent with the good moral character essential to a license to practice as an attorney at' law. In our judgment the rule should be made absolute against the respondent.